2021 IL App (1st) 201164-U

                                                 No. 1-20-1164

                                             Filed November 24, 2021

                                                                                      Fourth Division

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except for the
     limited circumstances allowed under Rule 23(e)(1).


                                                    IN THE
                                    APPELLATE COURT OF ILLINOIS
                                                FIRST DISTRICT

     IN THE INTEREST OF A.M., a Minor,                     )            Appeal from the Circuit Court
                                                           )            of Cook County
     (The People of the State of Illinois,                 )
                                                           )
            Plaintiff-Appellee,                            )
                                                           )            No. 17 JD 244
            v.                                             )
                                                           )
     A.M., a Minor,                                        )            Honorable
                                                           )            Linda J. Pauel,
            Respondent-Appellant).                         )            Judge Presiding.


            JUSTICE MARTIN delivered the judgment of the court.
            Justices Lampkin and Rochford concurred in the judgment.

                                                    ORDER

¶1   Held: Delinquency adjudication for first degree murder affirmed. Defense counsel’s closing
           argument did not amount to ineffective assistance.

¶2          Following a bench trial, A.M. was adjudicated delinquent for first degree murder and

     armed robbery. The trial court sentenced A.M. to remain in the custody of the Illinois Department
     No. 1-20-1164


     of Juvenile Justice until the age of 21, with an extended jurisdiction sentence of 25 years’

     incarceration should he violate the conditions of his juvenile sentence. We affirm. 1

¶3                                            I. BACKGROUND

¶4           A.M.’s adjudication stems from the armed robbery and shooting death of Luis Corona on

     the night of October 29, 2016. The State proceeded on one count of armed robbery and three counts

     of first degree murder, with each murder count based on a separate theory: that A.M. intended to

     kill Corona, that A.M. knew his actions created a strong probability of death or great bodily harm,

     and that Corona was killed during the forcible felony of armed robbery, that is, felony murder.

¶5           Evidence adduced at trial showed that A.M. was at the home of Jesse Romero, where they

     and another friend, Nick Solis, were smoking marijuana. A.M. asked Romero to call Corona, his

     “weed dealer,” to set up a meeting so that A.M. could purchase more marijuana from Corona.

     Romero set up the meeting but did not go with A.M. to meet Corona. Corona arrived nearby driving

     his mother’s red Dodge van. Corona’s friend, Matthew Ledesma, was in the front passenger seat.

     A.M. and another individual2 approached the van and asked Corona if they could get inside.

     Corona pressed a button, opening the automatic side door, allowing them both to enter. A.M. and

     the other individual entered the van and sat in the back seats. A.M. then asked Corona to drive

     around the block. Corona did so and eventually drove down an alley at A.M.’s direction, pulling

     over when A.M. said, “right here’s fine.”

¶6           After stopping in the alley, A.M. asked to see the marijuana. Corona handed A.M. a plastic

     baggie containing marijuana. A.M gave the baggie to the other individual and then displayed a

     silver pistol with an extended magazine. A.M. demanded Corona and Ledesma surrender all their


             1
              In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018), this
     appeal has been resolved without oral argument upon the entry of a separate written order.
             2
               The prosecutor identified this person as Bryce Camacho, who went by the nickname Soup. No
     witness testified to this, but some evidence indicated the person who was with A.M. was named Bryce.
                                                        -2-
     No. 1-20-1164


     marijuana and money. Corona and Ledesma gave A.M. cash and marijuana and asked A.M. to get

     out of the van. A.M. insisted they must have more and demanded they hand it over. Corona then

     handed A.M. cash from a cup holder. He and Ledesma told A.M. they had given him everything.

     A.M. then demanded that Corona and Ledesma exit the van. Corona told A.M. the van belonged

     to his mother, and, so, he could not give it to him. Corona then told A.M. he had their cash and

     drugs, so he should just go.

¶7          The side panel door stuck as Corona struggled to open it. Eventually, the door slid open,

     and A.M.’s companion exited the van. A.M. remained inside and continued to demand Corona

     give him the van. Corona told A.M. to “chill” and get out of the van. As A.M. took a step outside

     of the van, Corona attempted to drive away. A.M. then fired a shot, striking Corona in the back,

     causing him to collapse and lose control of the van. Ledesma grabbed the steering wheel, and the

     van came to a stop after sideswiping two parked cars and striking a tree. Ledesma called 911.

     Paramedics found Corona deceased upon their arrival.

¶8          A.M. returned to Romero’s porch following the shooting. A.M. had some marijuana and

     about $150 in cash. A.M. displayed the magazine from his silver Ruger handgun and, referring to

     shooting Corona, stated that “he had to do what he had to do.” Two weeks later, A.M. told Romero

     that he had tricked Romero into setting up the robbery since A.M. thought Romero would not have

     arranged a meeting with Corona if he had known of the plan to rob him. A.M. later told Romero,

     “not to talk to the law but he killed [his] boy.”

¶9          The trial court found A.M. delinquent on two separate counts of first degree murder: one

     count premised on knowing one’s acts create a strong probability of death or great bodily harm

     (720 ILCS 5/9-1(a)(2) (West 2016)), and the other count premised on felony murder (720 ILCS

     5/9-1(a)(3) (West 2016)). The court found the State had not met its burden on the remaining count



                                                         -3-
       No. 1-20-1164


       of first degree murder premised on intent to kill (720 ILCS 5/9-1(a)(1) (West 2016)). The court

       reasoned that the evidence was not sufficient to show that A.M. “originally intend[ed] to kill

       [Corona].” In addition, the court found A.M. delinquent of armed robbery. At sentencing, the court

       ordered A.M. to remain in juvenile custody until age 21 and imposed a 25-year prison term if A.M.

       fails to comply with the conditions of his juvenile sentence. This appeal followed.

¶ 10                                         II. ANALYSIS

¶ 11          On appeal, A.M. first argues that Illinois’s felony murder statute is unconstitutional as

       applied to juveniles, claiming that convicting a juvenile based on felony murder violates due

       process. He asserts juveniles are less culpable due to their immaturity and are less capable of

       appreciating the risks that could result from participation in a forcible felony. A.M. relies on

       decisions of the United States Supreme Court, including Roper v. Simmons, 543 U.S. 551 (2005),

       Graham v. Florida, 560 U.S. 48 (2010), and Miller v. Alabama, 567 U.S. 460 (2012), to argue that

       precedent in which the Court made constitutional distinctions between juvenile and adult offenders

       should be extended to afford juveniles greater protection against liability for felony murder. He

       further cites academic literature noting that the prefrontal cortex, which is associated with

       decision-making and regulating behavior, is not fully developed in adolescents, making them less

       capable of considering the risks and consequences of their actions. Given that culpability under a

       theory of felony murder is premised on the foreseeability of death resulting from the events set in

       motion by the commission of a forcible felony, A.M. argues felony murder is not rationally applied

       to juveniles since their ability to foresee such consequences is lacking as compared to adults.

¶ 12          We note that felony murder is not an offense itself. Rather, felony murder is one of the

       various ways to commit the offense of first degree murder. People v. Smith, 233 Ill. 2d 1, 16 (2009).

       Our supreme court has consistently maintained that first degree murder is a single offense and



                                                       -4-
       No. 1-20-1164


       Illinois’ first degree murder statute merely embodies three different theories for establishing

       liability for the offense. Id.

¶ 13           In this case, A.M. was adjudicated delinquent based on the offense of first degree murder.

       The State charged A.M. with that offense under three different theories and the trial court found

       that the State had proven two of them, including felony murder. Nevertheless, it remains a single

       offense. Apart from its finding on the felony murder theory, the trial court found, and the evidence

       showed, that A.M. knew that firing a handgun into the van at Corona created a strong probability

       of death or great bodily harm. That was sufficient to prove that A.M. committed first degree murder

       and his adjudication may be affirmed on this basis alone. For that reason, it is not necessary for us

       to consider A.M.’s liability under the separate theory of felony murder. As a further consequence,

       we need not address A.M.’s constitutional challenge. “[C]ourts must avoid reaching constitutional

       issues unless necessary to decide a case.” People v. Bass, 2021 IL 125434, ¶ 30. Resolution of the

       constitutional issue A.M. raises is not necessary to decide his case.

¶ 14           We note, however, that panels of the Illinois Appellate Court have rejected similar

       challenges. See People v. O’Neal, 2021 IL App (4th) 200014 and People v. Watson, 2021 IL App

       (1st) 180034. We further note that the facts of this case seriously undermine A.M.’s claim that he

       was incapable of foreseeing the consequences of his actions. Despite being 15 years of age, A.M.

       exhibited considerable forethought and calculation. First, as he admitted to Romero, he

       deliberately withheld that he intended to rob Corona when he solicited Romero to arrange the

       marijuana transaction, as he knew Romero would not have done so if he were aware of A.M.’s

       intentions. Second, after entering the van, A.M. directed Corona to drive to a secluded alley before

       displaying a firearm and announcing a robbery. By doing so, A.M. manipulated the circumstances

       to better effectuate a robbery. Third, A.M. brought and displayed a handgun. That act reveals his



                                                       -5-
       No. 1-20-1164


       understanding that a threat of deadly force was necessary to compel Corona and Ledesma to

       surrender their money and drugs. Last, A.M.’s statement that he “had to do what he had to do”

       after Corona refused to surrender the van indicates that he reasoned it was necessary to follow

       through with his threat of deadly force. Otherwise, A.M. would show his threats need not be taken

       seriously. These facts show A.M. knew precisely what he was doing and made deliberate decisions

       toward achieving his ends. In our view, this case tends to support holding similarly situated

       juveniles culpable based on felony murder rather than weighing against it.

¶ 15          Separately, A.M. contends he was deprived of the effective assistance of counsel because

       his trial counsel’s closing argument did not effectively articulate that A.M. was only proven to

       have committed involuntary manslaughter rather than first degree murder. He asserts that counsel

       put forth a legally invalid argument that his young age alone prevented him from forming the

       mental state necessary for first degree murder. Instead, he contends counsel should have argued

       that A.M. acted recklessly, not intentionally or knowingly, and, therefore, should only be found to

       have committed involuntary manslaughter. He acknowledges that counsel mentioned involuntary

       manslaughter but asserts that counsel did not follow through with explaining that the evidence

       showed A.M.’s mental state was reckless. Absent that argument, he submits, the trial court had no

       choice but to adjudicate him delinquent of first degree murder. Had counsel made such an

       argument, A.M. claims counsel would have negated that he acted under a knowing mental state

       and the court may have adjudicated him delinquent of involuntary manslaughter instead of first

       degree murder.

¶ 16          Reviewing the transcript of counsel’s closing argument, we disagree that counsel failed to

       articulate a basis for the court to consider and find A.M. committed involuntary manslaughter

       rather than first degree murder. We reproduce relevant portions as follows:



                                                      -6-
No. 1-20-1164


      “A dark alley. A 15-year-old child pulls the trigger on a gun, and that changes everything.

      ***

                 I think the grappling here is, what happened in that alley? What are the words for

      what happened? How do we process that? [A.M.] pulled the trigger on a gun in that dark

      alley on October 29, 2016, but the question is, what crime did he commit.

                 The State chose to charge him with first degree murder, and the first two

      propositions require intent, the second one knowingly that it would cause the damage. But

      hasn’t a recent case raised some sort of mixed question about what kind of intent a 15-year-

      old can even have? Doesn’t Miller and Buffer 3 and all those cases tell us that their brains

      are not fully developed? It makes us think, can a 15-year-old ever truly have that intent to

      kill? Can they truly understand the consequences? Especially, your Honor, when we’re

      talking about a firearm. Just a quick twitch of the finger. Does a 15-year-old truly

      understand and intend to kill someone when they’re not even shooting at someone? They’re

      shooting at a minivan. They’re shooting through the door of a minivan. How would we

      even know if he intended to hit anyone?

                 The State would say, I assume, that this could not be an involuntary manslaughter

      because we have a line of cases that tell us that we can’t have involuntary manslaughter

      when someone aims and points a gun. It’s cliché. It’s one of those phrases everyone’s like,

      [‘oh, you just can’t do that.[’] But if you really look at where those cases come from, they

      come from the cases where the main fact situation was that you had an individual that

      walked away from a group of people, came back to a corner, pulled out a gun, and shot

      into a group of seven people. That’s where the proposition that you can’t fire a gun and



      3
          People v. Buffer, 2019 IL 122327.
                                                -7-
       No. 1-20-1164


              have involuntary is. That is not what we have here. Your Honor, we have one shot into a

              minivan by a 15-year-old.”

¶ 17          Counsel went on to argue that the State had not proven armed robbery nor, therefore, felony

       murder premised upon armed robbery. She posited that the evidence was favorable to A.M. on this

       charge. Ledesma was not credible, in her view, because he initially stated he and Corona were

       there to buy marijuana and only later admitted they were selling it. Some cash was found on

       Corona’s body. Immediately after the shooting, A.M. told Romero that Corona and Ledesma had

       tried to rob him. Counsel suggested that Romero’s statements indicating A.M. robbed Corona were

       made under pressure that he might be charged since he had called Corona’s cell phone before the

       shooting. She further suggested Romero needed to deflect responsibility to avoid retaliation since

       “people were talking” on the street. Counsel further argued it was improbable that A.M. would rob

       and attempt to “carjack” Romero’s “weed dealer” near Romero’s house as that would enable

       Corona to easily find A.M. through Romero.

¶ 18          Considering the whole of counsel’s closing argument, we disagree that her argument was

       limited to the assertion that A.M. did not have the mental state for first degree murder solely

       because of his age. Rather, in context, counsel suggested A.M.’s age was a factor along with other

       facts and circumstances of the case to contend that his mental state was likely lesser than the

       intentional or knowing culpability elements for first degree murder. The other facts and

       circumstances were that it was dark, a tense situation, and that A.M. fired into the minivan after

       Corona abruptly started to pull away. Counsel intimated that A.M. may have reacted to the van

       moving and his shot was aimed at the van, not its passengers.

¶ 19          Further, we reject the contention that the trial court had no choice but to adjudicate A.M.

       delinquent for first degree murder based on counsel’s closing argument. Although counsel did not



                                                     -8-
       No. 1-20-1164


       use the word “reckless,” nor expressly assert that A.M. possessed the mental state for involuntary

       manslaughter, this line of reasoning was implied. In addition, counsel contended that this case was

       factually distinguishable from other cases where courts had found shootings could not be

       involuntary manslaughter. In our view, it was not lost on the trial court that counsel was arguing

       for a finding of involuntary manslaughter instead of first degree murder. In a bench trial, the court

       is presumed to know and properly apply the law unless the record affirmatively shows otherwise.

       People v. Hernandez, 2012 IL App (1st) 092841, ¶ 41. Nothing in the record before us rebuts the

       presumption that the court knew it could adjudicate A.M. delinquent of involuntary manslaughter

       if it found he acted recklessly but considered and rejected that option based on the evidence. To

       the contrary, the trial court alluded to counsel’s argument that A.M. had merely fired into the van

       while stating reasons that the court found A.M. acted knowing that doing so created a strong

       probability of death or great bodily harm.

¶ 20          We further note that counsel offered thorough argument against finding that A.M.

       committed armed robbery, and, therefore, not felony murder. That was a necessary corollary to

       obtain a finding of involuntary manslaughter in this case. The count charging A.M. with first

       degree murder based on felony murder did not contain a mental state. Thus, involuntary

       manslaughter was not a lesser included offense of first degree murder under that theory. See People

       v. Phillips, 383 Ill. App. 3d 521, 546 (2008) (involuntary manslaughter is not lesser included when

       the charging document does not contain a mental state when describing felony murder). So, even

       if the court were to find the State had not proven a knowing mental state, felony murder was an

       alternate basis to find first degree murder. Consequently, counsel needed to argue against the

       felony murder theory in addition to the knowing element to obtain a finding of involuntary

       manslaughter.



                                                       -9-
       No. 1-20-1164


¶ 21           In sum, we find that the record supports that counsel competently argued in favor of a

       finding of involuntary manslaughter instead of first degree murder. Her arguments were in accord

       with applicable law and described a view of the evidence that supported such a finding. The record

       does not support A.M.’s contrary contentions.

¶ 22           To establish a deprivation of the effective assistance of counsel, a defendant must show (1)

       that counsel’s performance was deficient, that is, falling below an objective standard of

       reasonableness, and (2) resulting prejudice, that is, a reasonable probability that the outcome of

       the proceeding would have been different. People v. Dupree, 2018 IL 122307, ¶ 44. A defendant

       must overcome the strong presumption that counsel’s challenged action or inaction may have been

       the product of sound trial strategy. Id. Generally, matters of trial strategy will not support an

       ineffectiveness claim. Id. “The content of closing argument is generally considered a matter of

       trial strategy.” People v. Shamlodhiya, 2013 IL App (2d) 120065, ¶ 15.

¶ 23           Here, A.M. cannot overcome the presumption of sound trial strategy as we have found that

       the record does not support the deficiency he alleges. Even if counsel had expressly argued that

       A.M. acted recklessly, we do not believe there is a reasonable probability the outcome would have

       been different. As counsel noted, Illinois courts have consistently held that “when the defendant

       intends to fire a gun, points it in the general direction of his or her intended victim, and shoots,

       such conduct is not merely reckless ***.” [Internal quotation marks omitted.] People v. Himber,

       2020 IL App (1st) 162182, ¶ 37. This principle has been applied when a defendant fired into an

       occupied vehicle. See People v. Minniefield, 2014 IL App (1st) 130535, ¶¶ 83-85.

¶ 24           For these reasons, A.M. cannot establish that he was deprived of the effective assistance of

       trial counsel.

¶ 25                                         III. CONCLUSION



                                                       - 10 -
       No. 1-20-1164


¶ 26         Based on the foregoing, we affirm the judgment of the trial court.

¶ 27         Affirmed.




                                                   - 11 -